DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: tracking, using a stream history of a flow control mechanism, a recent flow rate of at least one data stream of a plurality of data streams received from respective tenants of the multi-tenant system, the stream history storing a plurality of flow messages received on a common flow control channel that is common to the respective tenants, the plurality of flow messages comprising one or more flow messages associated with the at least one data stream; identifying at least one related data stream of the plurality of data streams using configuration information or metadata stored within the stream history; determining by the flow control mechanism whether the recent flow rate of the at least one data stream varies from the at least one related data stream; and transmitting by the flow control mechanism a flow message to a flow controller via the common flow control channel to adjust a throughput of the at least one data stream at the flow controller to match with the at least one related data stream, in response to determining by the flow control mechanism that the at least one data stream has varied from the at least one related data stream, where the flow controller is upstream of the flow control mechanism in the at least one data stream within the multi-tenant system” as recited in independent claims 1, 8 and 15.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 8 and 15 are allowed. 
Dependent claims 2-4, 7, 9-11, 13-14, 16-18, 20-21 are allowed at least by virtue of their dependency from claims 1, 8 and 15, respectively.

	
	Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 30, 2022